Exhibit STRATEGIC DIAGNOSTICS INC. NONQUALIFIED STOCK OPTION GRANT This NONQUALIFIED STOCK OPTION GRANT (the “Agreement”), dated as of (the “Date of Grant”), is delivered by Strategic Diagnostics Inc. (the “Company”) to (the “Grantee”). RECITALS WHEREAS, the Board of Directors of the Company (the “Board”) has decided to grant a nonqualified stock option to the Grantee in connection with his acceptance of employment with the Company and as an inducement for the Grantee to promote the best interests of the Company and its stockholders; and WHEREAS, the Company maintains the Strategic Diagnostics Inc. 2000 Stock Incentive Plan, as amended through May 12, 2009 (the “Plan”); and WHEREAS, this nonqualified stock option grant is made outside of the Plan, but the parties have agreed that the terms of the Plan shall be incorporated into this Agreement by reference and that this nonqualified stock option grant shall be subject in all respects to the terms of the Plan; and WHEREAS, except as specifically indicated otherwise, all references in this Agreement to the “Board” shall be deemed to refer to the Compensation Committee. NOW, THEREFORE, the parties to this Agreement, intending to be legally bound hereby, agree as follows: 1.Grant of Option.Subject to the terms and conditions set forth in this Agreement and the Plan, the Company hereby grants to the Grantee a nonqualified stock option (the “Option”) to purchase shares of common stock of the Company (“Shares”) at an exercise price of per Share.The Option shall become exercisable according to Section 2 below. 2.Exercisability of Option. The Option shall become exercisable on the following dates (each, a “Vesting Date”), if the Grantee is employed by, or providing service to, the
